DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: the application is in condition for allowance except for the presence of claims 12 directed to inventions non-elected without traverse.  Accordingly, claims 12-18 and 28-32 have been cancelled.

Election/Restrictions
Claim 1 is allowable. Claims 10-11, were erroneously withdrawn from consideration. Claims 10-11 require all the limitations of allowable claim 1. Claims 10-11 are hereby rejoined and fully examined for patentability.

Allowable Subject Matter
Claims 1, 3-11, 19, and 21-27 are allowed.
Regarding claim 1: Rodriguez teaches: a processor-implemented method (¶ [0046] “Figure 1 is a flowchart that schematically illustrates the main steps of an example of pose rectification method according to the invention…The memory 104 may include a permanent memory portion for storing computer-code causing the processor to carry out at least some steps of the method of Figure 1.”); comprising:
acquiring an input image comprising a frontalized face of a user (¶ [0049] In acquisition step A of Figure 1 , a video stream is produced by the depth camera 101 in order to acquire a stream of frames of the face of user 100 to that one wants to process, for example in order to identify, classify or otherwise process. The images might be "test images", i.e. images of a face that one wants to classify, or "reference images", i.e., images captured during an enrolment process and with which future test images will be compared.” ¶ [0065] “The basic image transformation could also include a warping of the 2D image in order to project it in a frontal pose [frontalized image].”);
calculating a second confidence map comprising confidence values, for the pixels of the input image corresponding to at least the portion of the face of the user viewed when the depth image was captured among pixels included in the input image (¶ [0056] “In step C, the noise parameter associated with each point of the depth map is used to determine a confidence value associated with the point and with corresponding pixels in the 2D RGB pixel map 1 18…”; ¶ [0057] “A noise based confidence value map 1 14 can thus be generated, as illustrated on Figure 10, in which the value associated with each pixel of the RGB pixel map is computed from the noise level of the corresponding point in the depth map, and indicates the confidence value associated with this pixel.”);
extracting a second feature vector from a second image generated based on the input image and the second confidence map (¶ [0070] “In step D Figure 1, features are extracted from the possibly transformed RGB pixel map and/or from the possibly transformed NIR pixel map and/or from the possibly textured depth map. If pixels associated with a low confidence value have been previously discarded, as illustrated on Figure 9 [second image], those pixels are not used in the feature extraction process, resulting in a faster feature extraction.”);
acquiring a first feature vector corresponding to an enrolled image (¶ [0049] “…The images might be "test images", i.e. images of a face that one wants to classify, or "reference images", i.e., images captured during an enrolment process and with which future test images will be compared.” ¶ [0070] “In step D Figure 1, features are extracted from the possibly transformed RGB pixel map and/or from the possibly transformed NIR pixel map and/or from the possibly textured depth map…”);
Also, in a related field, Romdhani teaches: obtained by rotating a face of a user in a depth image, wherein the input image includes depth values of pixels corresponding to at least a portion of the face of the user viewed when the depth image was captured and includes pixels which correspond to a portion of the face of the user hidden (¶ [0033] “The invention also relates to a method for generating a front-facing shot of an individual from a depth map, comprising the steps of the method according to the first aspect defined above during which the detection of a real face is validated, and comprising an additional step of applying, to the three-dimensional mesh, a rotation along the three previously determined angles of rotation, resulting in a frontalized mesh” FIG. 3 shows a 3D mesh including depth values of pixels corresponding to at least a portion of the face. Also see FIGS. 7a and 9-10).
user based on a correlation between the first feature vector and the second feature vector.
Moreover, in a related field, Liu teaches: and performing authentication of the user based on a correlation between the first feature vector and the second feature vector (¶ [0041] “The processor 104 may then produce one or more feature vectors corresponding to the identity representation. In addition, various feature vectors may be combined by the processor 104, based on learned weights, to produce a combined feature vector. The feature vectors and/or combined feature vector may then be used to identify the subject or object.” ¶ [0042] “In identifying the subject, the processor 104 may compare the identity representation [similar to second feature vectors] with representations stored in the database 114 [similar to enrolment first feature vectors], the storage server 112, memory 106, or elsewhere. Alternatively, the processor 104 may retrieve images, and input them into one or more encoders of a DR-GAN in order to produce feature vectors for comparison. The processor 104 may then utilize a cosine distance metric, or other similarity metrics, to compare the identified or combined feature vectors with those stored in a database, or generated using images from the database.”).
However, the prior art either alone or in combination fails to teach, disclose, or suggest: obtained by rotating a face of a user in a depth image, wherein the input image includes depth values of pixels corresponding to at least a portion of the face of the user viewed when the depth image was captured and includes pixels which correspond to a portion of the face of the user hidden when the depth image was captured, which do not have depth values in the context of the claim as a whole. 
Regarding claims 3-11: the claims depend directly or indirectly from claim 1; therefore, allowed for the same reasons. 
Regarding claim 19: the claim limitations are similar to those of claims 1; therefore, allowed for the same reasons. 
Regarding claims 21-27: the claims depend directly or indirectly from claim 19; therefore, allowed for the same reasons. 

Response to Arguments
Applicant’s arguments, see page 10, filed 05/11/2022, with respect to the 103 rejection of claim 1 and specifically regarding the limitation “a portion of the face of the user hidden when the depth image was captured, which do not have depth values” have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant's arguments filed 05/11/2022 regarding the teaching, suggestion, or motivation to combine have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Rodriguez is directed to a face image proceeding method to determine emotions, face classification, face morphing and pose detection and discloses basic image transformation including a warping of the 2D image in order to project it in a frontal pose. Romdhani is directed to a method of face detection and determination of face pose from a three-dimensional mesh and a method for checking the identity of an individual, using a frontalized shot of their face obtained via the method for face detection and determination of pose applied to a not necessarily frontalized shot. Therefore, a person of ordinary skill in art may choose to combine the teaching of Rodriguez with the teaching of Romdhani, by using the frontalization process of Romdhani to get the frontalized image in Rodriguez and arrive to a predicted result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665